Opinion by
Willson, J.
*120April 19, 1890.
§ 80. Citation; service of; after return day thereof, a nullity. Judgment by default was rendered in favor of defendant in error against plaintiff in error in the county court, upon a promissory note for $307.15 and interest thereon and costs. Said judgment is erroneous because the defendant in the suit was not cited to appear and answer in thq suit in the manner provided by law. A citation was issued March ,29, 1S88, returnable on the first Monday in April, 1888, and this, citation was served upon the defendant June 25, 1888, and the judgment by default was rendered July 6, 1888. Service of a citation after the return day thereof is a nullity, and will not authorize a judgment by default. [E. S., art. 1228; 3 Civil Cas. Ot. App., § 314.]
Eeversed and remanded.